Citation Nr: 0309789	
Decision Date: 05/23/03    Archive Date: 05/27/03	

DOCKET NO.  01-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois that denied the benefit sought on 
appeal.  The veteran, who had active service from May 1944 to 
June 1946, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  

The Board also observes that in an August 2001 Statement in 
Support of Claim the veteran requested consideration of a 
claim for service connection for post-traumatic stress 
disorder.  However, this matter is not currently before the 
Board because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.


REMAND

A preliminary review of the record discloses that pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional evidentiary development in this 
case.  However, a recent opinion from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because it permits the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration of that evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The Federal Circuit 
explained when the Board obtains and considers evidence that 
was not before the RO, an appellant then has no means to 
obtain one review on appeal to the Secretary as provided by 
38 U.S.C.A. § 7104(a) because the Board is the only appellate 
tribunal under the Secretary.  Therefore, it appears that 
evidence obtained by the Board cannot be considered by the 
Board as an initial matter and must be first considered by 
the RO.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:  

1.  In addition to the development 
requested below, the RO should review the 
file and ensure that all notice and 
assistance requirements of the Veterans 
Claims Assistance Act of 2000, codified 
at 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159, have been satisfied.  

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the file to the Board in 
October 2001.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran unless he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


